STATE OF MICHIGAN

                            COURT OF APPEALS



JEFFREY S. MINDYKOWSKI and MICHELLE                         UNPUBLISHED
M. MINDYKOWSKI,                                             March 10, 2015

              Plaintiffs-Appellees,

v                                                           No. 315753
                                                            Alpena Circuit Court
CODY M. OLSEN,                                              LC No. 12-004633-NO

              Defendant,

and

CWB PROPERTY MANAGEMENT, INC., and
ALPENA HOTELS LLC,

              Defendants-Appellants.


Before: JANSEN, P.J., and METER and BECKERING, JJ.

BECKERING, J. (concurring).

       I concur in result only.


                                                     /s/ Jane M. Beckering




                                           -1-